DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven C. Bauman on 05/13/2022.
The application has been amended as follows: 
In claim 9, line 9, change “VII” to “VIII”.
In claim 9, line 12, change “VIII” to “VII”.
In claim 14, line 3, immediately before the “.”, insert “, wherein C36 is a linkage having 36 carbon atoms”.

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Scheurich (US 2013/0164230 A1) renders obvious all of the limitations of claim 3, except wherein the compound having one or more maleate and fumarate functional groups is embraced by 
    PNG
    media_image1.png
    108
    149
    media_image1.png
    Greyscale
, respectively, wherein each R is independently selected from alkyl groups having form 1 to about 20 carbon atoms, cycloalkyl groups having from 3 to about 10 carbon atoms, aryl groups and alkaryl groups having from 7 to about 10 carbon atoms. Although Scheurich teaches converting a base of a formula into an associated acid-addition salt using an acid by reaction of equivalent amounts of the base and the acid in an inert solvent, wherein the base is of the formula [0077] 
    PNG
    media_image2.png
    195
    518
    media_image2.png
    Greyscale
 [0071], wherein the acid is maleate [0077], Scheurich’s teaching reads on wherein the compound having one maleate functional groups is embraced by 
    PNG
    media_image1.png
    108
    149
    media_image1.png
    Greyscale
, wherein each R is independently H. However, in the claimed formula, each R is independently selected from alkyl groups having from 1 to about 20 carbon atoms, cycloalkyl groups having from 3 to about 10 carbon atoms, aryl groups and alkaryl groups having from 7 to about 10 carbon atoms. The prior art of record do not teach or suggest modifying Scheurich’s maleate to read on each R being as claimed. The prior art of record do not teach or suggest the reaction product of claim 3.
Since claim 4 recites a curable composition comprising a reaction product of Claim 3 and since claim 3 is allowed, claim 4 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/          Primary Examiner, Art Unit 1767